      Case 3:19-cv-02442-X Document 1 Filed 10/16/19               Page 1 of 15 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


KIM TURNER,                                   )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
COTTONWOOD CROSSING, L.P.,                    )
                                              )
                       Defendant.             )

                                            COMPLAINT

        COMES NOW, KIM TURNER, by and through the undersigned counsel, and files this,

her Complaint against Defendant, COTTONWOOD CROSSING, L.P., pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

        2.     Plaintiff, KIM TURNER (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,


                                                  1
     Case 3:19-cv-02442-X Document 1 Filed 10/16/19                  Page 2 of 15 PageID 2



grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.      Defendant, COTTONWOOD CROSSING, L.P. (hereinafter “COTTONWOOD

CROSSING, L.P.”), is a Texas limited partnership that transacts business in the State of Texas

and within this judicial district.

        8.      Defendant, COTTONWOOD CROSSING, L.P., may be properly served with

process via its registered agent for service, to wit: c/o John A. Henry, IV, Registered Agent,

1717 Main Street, Suite 2600, Dallas, TX 75201.

                                     FACTUAL ALLEGATIONS

        9.      On or about September 25, 2019, Plaintiff was a customer at “Thai Chaiyo

Bistro,” a business located at 4070 N. Belt Line Road, Irving, TX 75038, referenced herein as

the “Thai Chaiyo Bistro.”

        10.     Plaintiff lives only 18 miles from Thai Chaiyo Bistro and the Property.

        11.     COTTONWOOD CROSSING, L.P. is the owner or co-owner of the real property

and improvements that Don Pepe’s is situated upon and that is the subject of this action,



                                                 2
     Case 3:19-cv-02442-X Document 1 Filed 10/16/19                  Page 3 of 15 PageID 3



referenced herein as the “Property.”

       12.     Plaintiff has visited Thai Chaiyo Bistro and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting the Property within six

months or sooner, as soon as the barriers to access detailed in this Complaint are removed and

the Property are accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible, and to maintain standing for this lawsuit

for Advocacy Purposes.

       13.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer as well as for Advocacy Purposes, but does not intend to re-expose herself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       14.     Plaintiff’s access to the business(es) and public accommodations located at 4070

N. Belt Line Road, Irving, TX 75038, Dallas County Property Appraiser’s parcel number

322894600A5R10000 (“the Property”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of her disabilities, and she will be denied and/or limited in the

future unless and until Defendant, COTTONWOOD CROSSING, L.P., is compelled to remove

the physical barriers to access and correct the ADA violations that exist at the Property,

including those set forth in this Complaint.

       15.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access at the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.



                                                  3
    Case 3:19-cv-02442-X Document 1 Filed 10/16/19                  Page 4 of 15 PageID 4



                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and


                                                 4
    Case 3:19-cv-02442-X Document 1 Filed 10/16/19                Page 5 of 15 PageID 5




               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or



                                                5
     Case 3:19-cv-02442-X Document 1 Filed 10/16/19               Page 6 of 15 PageID 6



accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again within six months or sooner as a

customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at the

Property, but will be unable to fully do so because of her disability and the physical barriers to

access, dangerous conditions and ADA violations that exist at the Property that preclude and/or

limit her access to the Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       27.     Defendant, COTTONWOOD CROSSING, L.P., has discriminated against

Plaintiff (and others with disabilities) by denying her access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       28.     Defendant, COTTONWOOD CROSSING, L.P., will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, COTTONWOOD

CROSSING, L.P., is compelled to remove all physical barriers that exist at the Property,

including those specifically set forth herein, and make the Property accessible to and usable by

Plaintiff and other persons with disabilities.

       29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,



                                                 6
    Case 3:19-cv-02442-X Document 1 Filed 10/16/19                    Page 7 of 15 PageID 7



privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Tilson Eyecare, the access aisle to the accessible parking space is not level

               due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

               and difficult for Plaintiff to exit and enter their vehicle while parked at the

               Property.

       (ii)    Near Tilson Eyecare, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This violation made it difficult and dangerous for

               Plaintiff to exit/enter their vehicle.

       (iii)   Near Tilson Eyecare, the accessible ramp side flares have a slope in excess of

               1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This violation

               made it dangerous and difficult for Plaintiff to access the units of the Property.

       (iv)    Between Units 162 and 164, the required handrails on both sides of the accessible

               ramp are not at the proper height in violation of Section 505.4 of the 2010

               ADAAG standards. This violation made it difficult for Plaintiff to access the units

               of the Property.

       (v)     Between Units 162 and 164, the Property has an accessible ramp leading to the

               accessible entrances with a cross-slope of greater than 1:48 in violation of Section

               405.3 of the 2010 ADAAG standards. This violation made it dangerous and

               difficult for Plaintiff to access the units of the Property.




                                                   7
Case 3:19-cv-02442-X Document 1 Filed 10/16/19                  Page 8 of 15 PageID 8



  (vi)     Between Units 153 and 154, the sidewalk providing the only accessible route has

           a surface slope exceeding 1:20, thus it is considered a ramp and required to

           comply with section 405 of the 2010 ADAAG Standards. This accessible ramp

           has a total vertical rise exceeding 6 (six) inches but does not have handrails

           complying with Section 505 of the 2010 ADAAG standards, this is a violation of

           Section 405.8 of the 2010 ADAAG standards. This violation made it difficult for

           Plaintiff to access the units of the Property.

  (vii)    Near Unit 146, the access aisle to the accessible parking space is not level due to

           the presence of an accessible ramp in the access aisle in violation of Section 502.4

           of the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

  (viii)   Near Unit 146, the accessible curb ramp is improperly protruding into the access

           aisle of the accessible parking space in violation of Section 406.5 of the 2010

           ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

           exit/enter their vehicle.

  (ix)     Near Unit 146, the accessible ramp side flares have a slope in excess of 1:10 in

           violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the units of the Property.

  (x)      Between Units 138 and 144, the sidewalk providing the only accessible route has

           a surface slope exceeding 1:20, thus it is considered a ramp and required to

           comply with section 405 of the 2010 ADAAG Standards. This accessible ramp

           has a total vertical rise exceeding 6 (six) inches but does not have handrails

           complying with Section 505 of the 2010 ADAAG standards, this is a violation of



                                              8
Case 3:19-cv-02442-X Document 1 Filed 10/16/19                  Page 9 of 15 PageID 9



           Section 405.8 of the 2010 ADAAG standards. This violation made it difficult for

           Plaintiff to access the units of the Property.

  (xi)     Near Unit 133, the access aisle to the accessible parking space is not level due to

           the presence of an accessible ramp in the access aisle in violation of Section 502.4

           of the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

  (xii)    Near Unit 133, the accessible curb ramp is improperly protruding into the access

           aisle of the accessible parking space in violation of Section 406.5 of the 2010

           ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

           exit/enter their vehicle.

  (xiii)   Near Unit 133, the accessible curb ramp protrudes into the adjacent accessible

           parking spaces in violation of section 406.5 of the 2010 ADAAG Standards. This

           causes an improper cross-slope exceeding 1:48 in the accessible parking spaces in

           violation of section 502.4 of the 2010 ADAAG standards.

  (xiv)    Near Unit 133, one accessible parking space is missing a proper identification

           sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

           made it difficult for Plaintiff to locate an accessible parking space.

  (xv)     Near Unit 133, there is an excessive vertical rise at the base of the accessible ramp

           in violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This

           violation made it dangerous and difficult for Plaintiff to access public features of

           the Property.

  (xvi)    Between Units 132 and 133, the sidewalk providing the only accessible route has

           a surface slope exceeding 1:20, thus it is considered a ramp and required to



                                              9
Case 3:19-cv-02442-X Document 1 Filed 10/16/19                 Page 10 of 15 PageID 10



           comply with section 405 of the 2010 ADAAG Standards. This accessible ramp

           has a total vertical rise exceeding 6 (six) inches but does not have handrails

           complying with Section 505 of the 2010 ADAAG standards, this is a violation of

           Section 405.8 of the 2010 ADAAG standards. This violation made it difficult for

           Plaintiff to access the units of the Property.

   (xvii) At Unit 113, there is a doorway threshold with a vertical rise in excess of ½ (one

           half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

           of Section 404.2.5 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the interior of the Property.

   (xviii) At Unit 110, there is a doorway threshold with a vertical rise in excess of ½ (one

           half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

           of Section 404.2.5 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the interior of the Property.

   (xix)   At Unit 100, there is a doorway threshold with a vertical rise in excess of ½ (one

           half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

           of Section 404.2.5 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the interior of the Property.

   (xx)    Near Unit 100, the access aisle to the accessible parking space is not level due to

           the presence of an accessible ramp in the access aisle in violation of Section 502.4

           of the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

   (xxi)   Near Unit 100, the accessible curb ramp is improperly protruding into the access

           aisle of the accessible parking space in violation of Section 406.5 of the 2010



                                             10
Case 3:19-cv-02442-X Document 1 Filed 10/16/19                   Page 11 of 15 PageID 11



          ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

   (xxii) The Property lacks an accessible route from the sidewalk to the accessible

          entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

          violation made it difficult for Plaintiff to access the units of the Property.

   (xxiii) Near Unit 100, the accessible ramp side flares have a slope in excess of 1:10 in

          violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to access the units of the Property.

   (xxiv) In Unit 150, the door to the restroom area lacks a proper minimum maneuvering

          clearance due to a policy of placing a plant in an improperly close proximity to

          the door in violation of Section 404.2.4 of the 2010 ADAAG standards. This

          violation made it difficult and dangerous for Plaintiff to access the interior

          features of the Property.

   (xxv) Defendant fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

   UNIT 150 RESTROOMS

   (i)    The restroom lacks signage in compliance with Sections 216.8 and 703 of the

          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to locate accessible restroom facilities.

   (ii)   The restrooms lack proper door hardware in violation of Section 404.2.7 of the

          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to utilize the restroom facilities.




                                            11
   Case 3:19-cv-02442-X Document 1 Filed 10/16/19                  Page 12 of 15 PageID 12



       (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

               are not insulated or configured to protect against contact in violation of Section

               606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

               any disabled individual to safely utilize the restroom facilities.

       (iv)    The mirror in the bathrooms exceeds the maximum height permitted by Section

               603.3 of the 2010 ADAAG standards. This violation made it difficult for the

               Plaintiff and/or any disabled individual to properly utilize public features of the

               restroom.

       (iii)   The restrooms have grab bars adjacent to the commode which are not in

               compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

               too short. This made it difficult for Plaintiff and/or any disabled individual to

               safely utilize the restroom facilities.

       30.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       34.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of



                                                  12
   Case 3:19-cv-02442-X Document 1 Filed 10/16/19                     Page 13 of 15 PageID 13



the modifications are relatively low.

          35.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

COTTONWOOD CROSSING, L.P., has the financial resources to make the necessary

modifications.

          36.    Upon information and good faith belief, the Property has been altered since 2010.

          37.    In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

          38.    Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, COTTONWOOD CROSSING, L.P., is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Property, including those alleged

herein.

          39.    Plaintiff’s requested relief serves the public interest.

          40.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          41.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, COTTONWOOD CROSSING, L.P., pursuant to 42 U.S.C. §§ 12188

and 12205.

          42.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

COTTONWOOD CROSSING, L.P., to modify the Property to the extent required by the ADA.



                                                   13
Case 3:19-cv-02442-X Document 1 Filed 10/16/19                Page 14 of 15 PageID 14



   WHEREFORE, Plaintiff prays as follows:

   (a)   That the Court find Defendant, COTTONWOOD CROSSING, L.P., in violation

         of the ADA and ADAAG;

   (b)   That   the   Court    issue   a   permanent       injunction   enjoining   Defendant,

         COTTONWOOD CROSSING, L.P., from continuing their discriminatory

         practices;

   (c)   That the Court issue an Order requiring Defendant, COTTONWOOD

         CROSSING, L.P., to (i) remove the physical barriers to access and (ii) alter the

         subject Property to make it readily accessible to and useable by individuals with

         disabilities to the extent required by the ADA;

   (d)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

         and costs; and

   (e)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: October 16, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com




                                           14
Case 3:19-cv-02442-X Document 1 Filed 10/16/19    Page 15 of 15 PageID 15



                                Law Offices of
                                LIPPE & ASSOCIATES

                                 /s/ Emil Lippe, Jr.
                                 Emil Lippe, Jr., Esq.
                                 State Bar No. 12398300
                                 Lippe & Associates
                                 12222 Merit Drive, Suite 1200
                                 Dallas, TX 75251
                                 Tel: (214) 855-1850
                                 Fax: (214) 720-6074
                                 emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                KIM TURNER




                                  15
